In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The examiner further notes that applicants arguments with respect to the process of Kato are unpersuasive as they rely heavily on compositional differences of specific examples but do not take into account what the reference as a whole would have suggested to one of ordinary skill. 

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735